Exhibit 10.1

 

December 10, 2015

 

William C. P’Pool

90 Alton Road
Unit 203
Miami, FL 33139

 

Dear Bill:

 

This will confirm our agreement that you will resign your employment with Mead
Johnson Nutrition Company and its affiliates effective as of April 30, 2015 (the
“Termination Date”); provided, however, that prior to the Termination Date and
without affecting your Termination Date, the company may request that you resign
some or all of your officer and/or director positions, including your position
as Senior Vice President, General Counsel and Secretary.  If the company
requests your resignation of your current position prior to the Termination
Date, you will thereafter and through the Termination Date provide such
transitional duties as requested by the Chief Executive Officer of the company. 
The attached material summarizes important issues regarding severance payments
and benefits which you will receive as the result of your separation from the
company, provided that certain requirements are met.  The following applies only
if your termination occurs on April 30, 2015.  You will not be terminated by the
company prior to April 30, 2015 without Cause (as defined in the Severance Plan,
as defined below).  All payments and benefits provided to you will be subject to
applicable withholdings.

 

ATTACHMENT I — CASH SEVERANCE PAY WORKSHEET

 

Your severance pay calculation appears on this attachment. Your cash severance
pay will consist of two components:  (1) cash severance benefits provided to you
in accordance with the terms and provisions of the Second Amended and Restated
Mead Johnson & Company, LLC Senior Executive Severance Plan (the “Severance
Plan”) (which includes 4 weeks of Basic Severance as described in the Severance
Plan) and (2) an additional cash severance payment of $379,500 (the “Additional
Severance Amount”).  The severance payments that are payable pursuant to the
Severance Plan will be subject to the terms and conditions of the Severance
Plan.  You should consult the Severance Plan summary plan description for more
information about these benefits.  Generally, however, severance payments under
the Severance Plan will be paid to you at regular payroll intervals until the
full benefit is paid.  If you obtain new employment before all of the payments
are made, the balance of any unpaid severance payments to which you may be
entitled under the Severance Plan will be paid to you in a lump sum to the
extent permitted by law.  The Additional Severance Amount will be paid to you in
substantially equal installments over eighteen months beginning 60 days after
the Termination Date (the “Payment Start Date”) provided that you sign the
attached General Release (described below) within the time limits provided, you
do not revoke the General Release, and it is effective as of the Payment Start
Date.  The cash severance payments provided to you under the Severance Plan
(other than the Basic Severance) and the Additional Severance Amount are
sometimes referred to in this letter as “Executive Severance”.

 

--------------------------------------------------------------------------------


 

ATTACHMENT II - GENERAL RELEASE AND SPECIAL EXECUTIVE TERMS



Please read this attachment carefully, and consult with an attorney and any
other advisor of your choice prior to signing the General Release and Special
Executive Terms (the “General Release”).  Please note that if you do not choose
to sign the General Release or if you revoke it within the applicable revocation
period, you will only be eligible for Basic Severance as described in the
Severance Plan and other benefits that may be due according to their terms. 
Payment of Executive Severance, eligibility to select company-subsidized benefit
continuation (Option I), certain bonus payments, and outplacement benefits, if
applicable, are contingent upon your properly executing the General Release in a
timely manner and not revoking it as of the date that payments or benefits are
otherwise to be paid or provided under the applicable programs.

 

ATTACHMENT III - CERTIFICATION OF EMPLOYMENT FORM

 

You are required to advise the company if new full-time employment commences
prior to the expiration of your Severance Pay Period (as defined in the
Severance Plan) by completing this form and returning it to the Human Resources
Department.  This will entitle you to receive the balance of your severance pay
under the Severance Plan, if any, in a lump sum to the extent permitted by law. 
Your Additional Severance Amount will not be accelerated.

 

ATTACHMENT IV - SUMMARY OF WELFARE BENEFIT COVERAGES

 

This attachment provides a summary of your current welfare benefit coverages,
which may assist you in making decisions concerning coverage continuation where
available.  Plan benefits are described in the summary plan description for the
applicable plan.  Shortly following the Termination Date, detailed information
concerning health care continuation options that are available to you and your
dependents as a result of your termination of employment will be mailed to your
home.  Under the Severance Plan, you will have the opportunity to select
company-subsidized benefits continuation (Option I) (subject to satisfaction of
applicable requirements, including the requirements relating to a General
Release) or you may choose to pay for the full cost of benefits continuation
(Option II) as provided by the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA).  If you are married, your spouse must also make an election to
continue coverage and either you or your spouse must make continuation coverage
elections on behalf of minor children.  Please note that as long as you are
eligible for benefits under the company’s medical plan (or HMO) or dental plan,
you will also continue to be eligible to participate in the Employee Assistance
Program. At the end of your Severance Pay Period (or, if earlier, the date on
which cash severance payments under the Severance Plan end) you will no longer
be eligible for company-subsidized benefits continuation.  At that time, you may
be eligible to continue your health plan benefits on an unsubsidized basis. 
This will be described in the information being mailed to your home.

 

ATTACHMENT V - VACATION PAY SUMMARY

 

You will receive payment for all unused and accrued vacation.  Payment will be
made in a lump sum as

 

--------------------------------------------------------------------------------


 

soon as administratively feasible following your Termination Date and as
required by law.  Your vacation will also include any banked vacation.

 

ATTACHMENT VI — EQUITY AWARDS

 

Generally, your outstanding equity awards (stock options, RSUs and Performance
Shares) will be vested and, if applicable, exercisable or payable in accordance
with the terms of the applicable award agreements.  Attached as Attachment VI is
a list of your outstanding awards and a summary of the vesting provisions and
exercise provisions.  Please reference your award information through Morgan
Stanley Smith Barney at www.benefitaccess.com or (866) 267-7862 for further
information.

 

OTHER IMPORTANT INFORMATION

 

INDEMNIFICATION

 

You will continue to be entitled to indemnification in accordance with
Article Eighth of the Mead Johnson Nutrition Corporation Certificate of
Incorporation and Article V of the Mead Johnson Nutrition Corporation By-laws. 
Following the Termination Date, you will continue to be covered by the directors
and officers liability insurance policy maintained by company in accordance with
the terms of such policy as in effect from time to time.

 

RETIREMENT SAVINGS PLAN

 

If you were participating in the Mead Johnson & Company Retirement Savings Plan,
your contributions cannot be continued after the Termination Date.  Within a few
weeks following the Termination Date, you will receive important information
from Fidelity describing your options as an inactive participant.

 

RETIREMENT PLAN

 

You will receive a benefit under the Mead Johnson & Company Retirement Plan (the
“Retirement Plan”) based on your length of service through the Termination
Date.  Vesting occurs once you complete five years of service with the company. 
If you have satisfied the Retirement Plan requirement for retirement (age 55
with at least 10 years of service, or age 65), then you are eligible to begin
receiving your pension benefit at any time.  Please call the Mead Johnson
Pension Service Center at Fidelity to request a retirement package.  Your final
pension benefit will be calculated when all necessary forms and required
information are received (i.e. proof of birth date, Social Security
Authorization form, etc.). If you are eligible to retire, you may also be
entitled to retiree medical benefits.

 

BENEFIT EQUALIZATION PLANS

 

If you are a participant in either/both of the Mead Johnson & Company Benefit
Equalization Plan—Retirement Savings Plan or Mead Johnson & Company Benefit
Equalization Plan—Retirement Plan, any benefits to which you are entitled under
those plans will be paid to you in accordance with the terms of the applicable
plan.

 

--------------------------------------------------------------------------------


 

SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

You will be eligible for a payment of the bonus for the 2014 plan year based on
actual 2014 company performance factors to the extent that you have not already
received payment as of the Termination Date.  This bonus, if any, will be paid
at the same time that other similarly-situated executives are paid their bonus
for 2014.

 

Subject to satisfaction of applicable performance targets, you be paid a pro
rata portion of your annual incentive bonus for 2015, if any, in a lump sum at
the time that annual incentive bonuses are paid to similarly-situated employees
of the company who have not terminated employment, including, if applicable,
after any required actions, including certification of applicable performance
targets, are taken.  This payment is payable pursuant to the Severance Plan and
will be subject to the terms and conditions of the Severance Plan.  You should
consult the Severance Plan summary plan description for more information about
this payment.  In addition, you will only be entitled to this payment if you
sign the attached General Release and it is effective as of the Payment Start
Date (or, if earlier, the date on which annual incentive bonuses for 2015 are
otherwise paid to similarly-situated employees of the company who have not
terminated employment).

 

REIMBURSEMENT FOR FINANCIAL PLANNING EXPENSES

 

The company will reimburse you, up to a maximum of $5,000, for fees and expenses
incurred by you in connection with financial planning services and preparation
of your tax returns for calendar year 2015.  Such reimbursement will be made to
you only if you sign the General Release and do not revoke it.  Any
reimbursement will be paid to you as soon as practicable after you provide
documentation, reasonably acceptable to the company, of the fees and expenses so
incurred, but in no event prior to January 1, 2015 and no later than April 30,
2015.

 

NON-DISPARAGEMENT

 

You shall not, directly or indirectly, make or cause to be made, any statement
that disparages or is likely to harm the reputation of the company, any of its
affiliates, or any of their respective products, services, officers, directors
or employees. The company shall direct its directors and officers not to,
directly or indirectly, make or cause to be made, any statement that disparages
or is likely to harm your reputation.  Truthful statements required to be made
by law or in response to legal process shall not violate the foregoing.

 

CONFIDENTIALITY

 

You are reminded of the continuing nature of your obligation to maintain
confidentiality and not make use of information concerning the company’s
business or affairs of any nature that is not otherwise a matter of public
record.  This obligation, which you acknowledged and agreed to in the agreement
concerning confidentiality that you executed when your employment with the
company began, continues after the termination of your employment.

 

--------------------------------------------------------------------------------


 

SUMMARY

 

This letter is intended to summarize the benefits to which you may be entitled
as a result of your separation from the company in accordance with the terms
hereof, assuming a Termination Date of April 30, 2015.  Again, for detailed
explanations of the Severance Plan or other benefits provided under the
Severance Plan, refer to the applicable plan document or summary plan
description.  If you need a copy of any of these documents, contact the MJN
Service Center at 1-877-500-0909.

 

Listed below are important telephone numbers that you will need if you wish to
review your benefit coverages, or if you have any questions.

 

Retirement Savings Benefit Line

1-800-835-5095 or www.401k.com

- For information on your Savings & Investment Program Account

 

 

Pension Service Center

1-866-402-7095

- For information on your Savings & Retirement Plan benefit

 

 

MJN Service Center

1-877-500-0909

Accounts

- For information on your Health Care, Group Life Insurance, Reimbursement

 

 

LifeWorks OneSource

1-877-260-7005

-For confidential counseling on personal matters of concern to you or your
family

 

If you have any questions concerning this letter or any of the arrangements
surrounding your separation from the company, please feel free to contact me
directly.

 

 

 

Sincerely,

 

 

 

/s/ Charles M. Urbain

 

Charles M. Urbain

 

--------------------------------------------------------------------------------


 

Attachments:

 

 

 

Attachment I

- Cash Severance Pay Worksheet

Attachment II

- General Release with Special Executive Terms

Attachment III

- Certification of Employment Form

Attachment IV

- Summary of Welfare Benefit Coverages

Attachment V

- Vacation Pay Summary

Attachment VI

- Summary of Outstanding Equity Awards

 

--------------------------------------------------------------------------------


 

ATTACHMENT I
CASH SEVERANCE PAY WORKSHEET

 

NAME OF EMPLOYEE: William C. P’Pool
HR ID: 5000822

 

I.

SEVERANCE PAY CALCULATION OF SERVICE:

 

 

 

 

 

 

TERMINATION DATE:

 

 

April 30, 2015

 

DATE OF HIRE:

 

 

June 7, 2004

 

YEARS OF SERVICE:

 

 

10.5YEARS

 

 

 

 

 

II.

BASE SALARY UPON WHICH SEVERANCE PAY IS CALCULATED: $460,000 PER YEAR

 

 

 

 

 

III.

BASIC SEVERANCE PAY:

 

4 WEEKS BASE SALARY -

$35,385

 

 

 

 

 

IV.

EXECUTIVE SEVERANCE PAY:

 

18 MONTHS BASE SALARY AND TARGET BONUS -

$1,138,500

 

 

 

 

 

V.

ADDITIONAL CASH SEVERANCE PAY:

 

 

$379,500

 

 

 

 

 

VI.

TOTAL SEVERANCE PAY:

 

BASIC, EXECUTIVE AND ADDITIONAL SEVERANCE PAY -

$1,553,385

 

PAYMENTS OF YOUR BASIC SEVERANCE PAY WILL BEGIN IMMEDIATELY FOLLOWING YOUR
TERMINATION DATE AND ARE NOT SUBJECT TO YOUR EXECUTION OF A GENERAL RELEASE. 
YOUR EXECUTIVE SEVERANCE PAY AND YOUR ADDITIONAL CASH SEVERANCE PAY WILL BEGIN
AS OF THE DATE THAT IS 60 DAYS AFTER YOUR TERMINATION DATE (THE “PAYMENT START
DATE”) PROVIDED THAT, AS OF THE PAYMENT START DATE, YOU HAVE EXECUTED A GENERAL
RELEASE AND THE APPLICABLE REVOCATION PERIOD HAS EXPIRED AND YOU HAVE NOT
REVOKED THE RELEASE.  OTHERWISE, YOU WILL NOT BE ENTITLED TO ANY CASH SEVERANCE
PAY OTHER THAN THE BASIC SEVERANCE PAY.  ONCE SEVERANCE PAY (OTHER THAN THE
BASIC SEVERANCE PAY) COMMENCES, IT WILL BE PAID IN REGULAR PAYROLL INTERVALS
OVER 18 MONTHS IN ACCORDANCE WITH YOUR PAY SCHEDULE THAT WAS IN EFFECT PRIOR TO
SEPARATION.  YOUR EXECUTIVE SEVERANCE PAY WILL CONTINUE TO THE END OF YOUR
SEVERANCE PAY PERIOD; PROVIDED, HOWEVER, THAT IF YOU OBTAIN OTHER EMPLOYMENT
PRIOR TO THE END OF YOUR SEVERANCE PAY PERIOD, ANY REMAINING PORTION OF YOUR
EXECUTIVE SEVERANCE PAY (BUT NOT ANY

 

--------------------------------------------------------------------------------


 

REMAINING PORTION OF YOUR ADDITIONAL CASH SEVERANCE PAY) WILL BE PAID TO YOU AS
A LUMP SUM (PLEASE SEE ATTACHMENT III- “CERTIFICATION OF EMPLOYMENT FORM”) TO
THE EXTENT PERMITTED BY APPLICABLE LAW.  YOUR ADDITIONAL CASH SEVERANCE PAY WILL
NOT BE ACCELERATED AND WILL CONTINUE TO BE PAID OVER THE REMAINDER OF THE 18
MONTH PERIOD.

 

YOU ARE REQUIRED TO REVIEW AND SIGN THE GENERAL RELEASE FORM (ATTACHMENT II) AND
RETURN IT TO THE COMPANY AS ONE OF THE REQUIREMENTS TO BECOME ELIGIBLE FOR
EXECUTIVE SEVERANCE PAY AND ADDITIONAL CASH SEVERANCE PAY AS WELL AS CERTAIN
OTHER BENEFITS UPON TERMINATION.

 

--------------------------------------------------------------------------------


 

ATTACHMENT II
GENERAL RELEASE AND SPECIAL EXECUTIVE TERMS

 

Name: William C. P’Pool

Notification Date: December 10, 2014

Mead Johnson & Company (hereinafter the “Company”) has offered me Benefits, as
specified in Attachment I and this Agreement and General Release, including but
not limited to (i) cash severance pay (“Executive Severance Pay”) under the
Second Amended and Restated Mead Johnson & Company, LLC Senior Executive
Severance Plan (the “Severance Plan”) (in addition to Basic Severance Pay),
(ii) Additional Cash Severance Pay to which I am not otherwise entitled under
the Severance Plan or otherwise, (iii) the opportunity to continue
Company-subsidized benefits until my reemployment or the end of my Severance Pay
Period (whichever occurs first), (iii) outplacement services in accordance with
the Severance Plan and (iv) other additional consideration.  I understand that I
will only be able to receive the above in consideration for my signing this
General Release and Special Executive Terms (“General Release” or “Agreement”).
 In the event of any conflict between the Severance Plan and this Agreement,
this Agreement will govern.  I understand that I do NOT have to sign this
General Release in order to receive Basic Severance.

 

The Company has advised me of, and I acknowledge the following:

 

I have 21 days from the date I receive this General Release to consider and sign
it.  If I do not return this signed General Release in 21 days, the Company will
consider this as my refusal to sign, and I will not receive Executive Severance
Pay, Additional Severance Pay or other enhanced severance benefits
(collectively, the “Conditional Severance Benefits”).  If I do sign this General
Release, it will not be effective for a period of 7 calendar days, during which
time I can change my mind and revoke my signature.  If I revoke my signature, I
understand that I will not be entitled to the Conditional Severance Benefits. 
To revoke my signature, I must notify the Company in writing, within 7 calendar
days of the date I originally signed this General Release.  If I do sign this
General Release, I understand that I will also be required to re-affirm my
agreement to this General Release by signing once again within 21 days after the
date my employment ends.  I will also have the opportunity to revoke my
re-affirmation within 7 calendar days of the date I sign it, using the same
procedure described above.

 

By signing this release I am forever giving up my right to sue the Company, and
any affiliates, parent-companies and subsidiaries, and wholly-owned
partnerships, respective employee benefit plans, their past, present and future
officers, directors, employees, administrators, trustees, fiduciaries, insurers,
and agents (collectively, the “Released Parties”) based upon any act or event
occurring prior to my signing General Release.  Without limitation, I
specifically release the Released Parties from any and all claims related to or
arising out of my employment, or the termination of employment, including claims
under federal anti-discrimination laws such as Title VII of the Civil Rights Act
of 1964, the Age Discrimination

 

1

--------------------------------------------------------------------------------


 

in Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, claims for the interference with my rights to benefits under the Employee
Retirement Income Security Act of 1974 (including without limitation,
Section 510 thereof), claims for breach of contract, tort and any common law
actions, and claims under any and all federal, state, and local laws or
regulations as well as any claims for attorneys’ fees, emotional distress,
compensatory damages, or punitive damages.  Further, I hereby represent that I
do not have any claims for retaliation or any claims in the nature of
whistleblower claims or claims for violation of public policy.

 

I acknowledge that the Company has provided me instructions on how to obtain a
Summary Plan Description of the terms of the Severance Plan currently in effect
and I understand and accept them.  The Company and its agents and employees have
not made any promises to me other than as stated in this General Release and
attached documentation.  I understand that the Severance Plan requires me to
immediately advise the Company if I obtain new employment while I am receiving
Executive Severance Pay.  I understand and agree that the terms of this General
Release may not be altered except in a written document signed by both me and an
authorized representative of the Company.

 

By signing this General Release, I am NOT giving up my right to appeal a denial
for benefits submitted under my medical or dental coverage, life insurance,
disability program or retirement plan maintained by the Company.  Also, I am NOT
giving up my right to file for unemployment insurance benefits at the
appropriate time if I so choose, and my signing of this General  Release will
NOT affect my rights, if any, to coverage by Workers’ Compensation insurance. I
am NOT releasing any claims that may arise after the date I sign this General
Release.  I acknowledge that my termination is not a part of a group termination
program and therefore the Company has not provided me with information as to the
group of individuals covered by any termination program.  I also understand this
General Release shall not apply to (a) my rights to indemnification and other
rights that are provided under this Agreement or under the by-laws or articles
of incorporation of the Company; (b) any right I may have to obtain contribution
as permitted by law in the event of entry of judgment against me as a result of
any act or failure to act for which I, on the one hand, and Company or any other
Releasee, on the other hand, are jointly liable; (c) my right to enforce this
Agreement or (d) my rights under the equity awards of the Company, including the
rights, if any, to vest in and exercise such equity awards in accordance with
their terms or other rights to vested benefits to which I may be entitled under
the Company’s employee benefit plans in accordance with their terms.

 

In consideration of the premises contained in this Agreement and for other good
and valuable consideration, receipt of which is hereby acknowledged, the Company
hereby waives, releases and forever discharges, and agrees that it will not in
any manner institute, prosecute or pursue, any and all complaints, claims,
charges, liabilities, claims for relief, demands, suits, actions or causes of
action,

 

2

--------------------------------------------------------------------------------


 

whether in law or in equity, which it asserts or could assert at common law or
under any statute, rule, regulation, order or law, whether federal, state or
local, or on any grounds whatsoever against me with respect to any event,
matter, claim, damage or injury arising out of my relationship with the Company,
including with respect to any event, matter, claim, damage or injury arising
prior to the date of this General Release which the Company knows or should
know.

 

This General Release does not constitute an admission of liability or wrongdoing
of any kind by either Party. This General Release is not intended to be, and
shall not be, construed as an admission that either Party has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the other Party.

 

SPECIAL EXECUTIVE TERMS

 

Cooperation.  From time to time, the Company finds it necessary or advisable to
contact former employees regarding matters about which they might have knowledge
that are relevant to ongoing legal matters of the Company.  I agree that I will
reasonably cooperate and generally make myself available to give testimony and
assistance in connection with any lawsuits, claims, proceedings and
investigations involving the Company.  In connection with my testimony,
cooperation, and assistance, the Company may advance or reimburse to me
reasonable expenses incurred by me.  Without limiting the foregoing, I agree
(i) to meet with the Company’s representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this paragraph; (ii) to provide truthful testimony to any court, agency
or other adjudicatory body; (iii) to notify the Company within three
(3) business days or as soon as reasonably practicable, if I am contacted by a
party that is adverse or a representative of an adverse party; and (iv) not to
assist any adverse party or any adverse party’s representatives, except for a
governmental entity or as may be required by law.  I further understand any
requests by me to the Company for the advancement of reasonable legal fees and
expenses, and/or indemnification will be considered by the Company and
determined in accordance with the Company’s applicable bylaws, Board resolutions
and Delaware law.  The Company will bear the costs associated with my removal or
resignation as an officer of the Company or any of its affiliates, including any
costs associated with my removal from non-U.S. bank accounts.

 

Confidentiality of this Agreement.  I understand and agree that this Agreement
is confidential and agree, except as required by law, not to disclose its terms
or the fact of its existence or execution to any other person or entity without
the prior written consent of a duly authorized officer of the Company.  The
non-disclosure language contained in this paragraph does not apply to
disclosures made to my spouse, attorney or tax advisor, so long as the excepted
individuals agree not to further disclose such information, nor does it apply to
disclosures to Releasees or to disclosures intended to comply with securities
laws.

 

3

--------------------------------------------------------------------------------


 

Return of Company’s Property; Confidentiality.  I warrant and represent that I
have returned all Company property of any kind, including without limitation
both the originals and all copies of electronic and printed records, reports,
documents, computer software, equipment, keys, badges, and any other materials
or personal property belonging to the Company, or provided to me or created in
connection with my employment with the Company, which I have or had in my
possession or control.

 

Confidentiality.  I clearly understand the continuing nature of my obligation to
maintain confidentiality and not make use of information concerning the
Company’s or any of its affiliates’ business or affairs of any nature that is
not otherwise a matter of public record.  This obligation, which I acknowledged
and agreed to in the agreement concerning confidentiality that I executed during
my employment with the Company or its predecessors, continues after the
termination of my employment.  I hereby reaffirm my agreements, understandings,
obligations or representations pursuant to any prior confidentiality and/or
proprietary information agreements in effect at the start of or during the
employment relationship and agree that all such agreements will remain in full
force and effect.  By way of example only, information about compensation at the
Company, in general or for specific individuals or positions, information about
valuable human resources, and information about Company policies or strategies
are extremely confidential (except to the extent they are intentionally made a
part of the public record).  I understand and agree that I shall not disclose or
use such information except in the course of performing my duties for the
Company.

 

Entire Agreement.  I understand and agree that this Agreement supersedes any
prior agreements, understandings, obligations or representations by the Company
to me, except as other agreements or employee benefit plans are referenced
and/or incorporated herein, and that any prior agreements, understandings,
obligations or representations not so referenced or incorporate herein are null
and void; notwithstanding the foregoing, this Agreement will not in any way
supersede nor terminate my agreements, understandings, obligations or
representations pursuant to any prior confidentiality and/or proprietary
information agreements in effect at the start of or during the employment
relationship and all such agreements will remain in full force and effect.  No
representations, obligations, understandings, or agreements, oral or otherwise,
exist between the parties except as expressly stated in this Agreement.  This
Agreement may be amended or terminated only by a written document signed by me
and a duly authorized officer on behalf of the Company.

 

Governing Law; Disputes and Claims.  The Agreement shall be governed by and
construed according to the laws of the State of Illinois, without reference to
conflict of laws principles.  Disputes or claims related to or arising out of
this Agreement, or related to or arising out of the termination of my
employment, or relating to or arising out of any of the matters herein released
shall be subject to binding arbitration in Chicago, Illinois, or such other
location as may be agreed between me and the Company,

 

4

--------------------------------------------------------------------------------


 

such arbitration to proceed under the American Arbitration Association
Employment Dispute Resolution Rules.  There shall be a single arbitrator, such
arbitrator to be decided by mutual agreement between me and the Company;
provided, however, that if no agreement can be reached within thirty (30) days
after I or the Company propose an arbitrator, then the arbitrator shall be
selected by the AAA under its Employment Dispute Resolution Rules.  In the event
of a dispute, each party shall bear its own costs and fees, except in the event
that a statute requires that costs and fees be assessed against the Company or
me.  Nothing in this Agreement is intended to prevent either me or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any arbitration.  Notwithstanding the arbitration provisions
in this section, the following disputes shall not be subject to arbitration:
(1) any dispute under an employee benefit plan shall be determined under the
provisions stated in such plan and, to the extent relevant, by statute; and
(2) any dispute regarding my compliance with the confidentiality terms of this
Agreement or referenced agreements in which either party seeks an injunction may
be brought in a court of competent jurisdiction in Illinois.

 

MY SIGNATURE BELOW ACKNOWLEDGES THAT I HAVE READ THIS ENTIRE DOCUMENT,
UNDERSTAND WHAT I AM SIGNING, AND AM ACTING VOLUNTARILY OF MY OWN FREE WILL,
HAVING RECEIVED VALUABLE CONSIDERATION FOR THIS AGREEMENT. THE COMPANY HAS
HEREBY ADVISED ME IN WRITING TO CONSULT WITH AN ATTORNEY AND ANY OTHER ADVISORS
OF MY CHOICE PRIOR TO SIGNING THIS GENERAL RELEASE AND HAS ADVISED ME THAT I AM
RELEASING CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AMONG OTHER
CLAIMS, AND FURTHER THAT I WILL NOT RECEIVE ANY PAYMENTS OR BENEFITS EXCEPT AS
SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 

SIGNATURE

/s/ William C. P’Pool

 

DATE:

12-10-14

 

 

 

 

 

 

AGREED BY THE COMPANY:

 

 

 

 

 

By:

/s/ Charles M. Urbain

 

 

Charles M. Urbain

 

 

 

 

 

Its:

SVP & Chief Development Officer

 

DATE:

12-10-14

 

5

--------------------------------------------------------------------------------


 

I HEREBY RE-AFFIRM MY INTENTION TO BE BOUND BY THIS GENERAL RELEASE WITH FULL
EFFECT UP TO AND INCLUDING THE DATE THAT I SIGN BELOW.

 

SIGNATURE

 

 

DATE                           ]

 

HR ID:  5000822

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT III
CERTIFICATION OF EMPLOYMENT FORM

 

To:         Human Resources Department

Mead Johnson & Company

 

In accordance with the requirements of the Second Amended and Restated Mead
Johnson & Company, LLC Senior Executive Severance Plan (the “Severance Plan”), I
am hereby notifying you that effective
                                        , I have begun full-time employment
with:

 

Company Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone Number:

 

 

 

As a result of this new employment, I understand that all outstanding payments
of cash severance otherwise payable in accordance with the terms of the
Severance Plan for the remainder of my severance pay period will be sent to me
as a lump sum as soon after the effective date of my new employment as practical
if and as permitted by applicable law.  I understand that no portion of my
additional cash severance pay will be accelerated.

 

I also understand that, if I was participating in health care continuation under
Option I of the Severance Plan (i.e., company-subsidized benefits), the Company
subsidy will cease as of the end of the month in which my new employment becomes
effective.  I understand that health care coverages can continue on an
unsubsidized basis, subject to the terms and provisions of the company’s plans,
if I make full payment to the company or its authorized agent.

 

Name of Former Employee:

 

 

 

 

Signature:

 

 

 

 

Date:

 

 

 

 

Address:

 

 

 

 

Telephone Number:

 

 

 

--------------------------------------------------------------------------------


 

*Processing Instructions
*Complete this form if new employment is obtained prior to the expiration of
your Severance Pay Period.  Return the completed form to your former company
Human Resources Department representative.

 

HR ID: 5000822

 

--------------------------------------------------------------------------------


 

ATTACHMENT IV
SUMMARY OF WELFARE BENEFIT COVERAGES

 

Name of employee: William C. P’Pool
HR ID: 5000822
Date of termination: April 30, 2015

 

The following information is provided to assist you in making certain benefit
choices following your separation from the Company.  Detailed information and
the forms to continue your health care coverage will be sent to your home
address in the near future.  Should you have any questions, contact the MJN
Service Center at 1-877-500-0909.

 

While you are receiving severance pay in accordance with the Second Amended and
Restated Mead Johnson & Company, LLC Senior Executive Severance Plan (the
“Severance Plan”), life insurance equal to one times your salary will be
continued at the Company’s expense.

 

*Detailed information concerning health care continuation options that are
available to you and your dependents as a result of your severance under the
Severance Plan will be mailed to your home. You and your covered dependents will
have the opportunity to select company-subsidized benefits continuation (Option
I) or you may choose to pay for the full cost of benefits continuation via COBRA
(Option II).  If you are married, your spouse must also make this election. 
Please note that in order to select company-subsidized benefits continuation,
you are required to execute (and not revoke) the General Release (Attachment
II).  In addition, the package will also contain information about how you can
convert your group life insurance coverage to individual policies at the
conclusion of your severance period.

 

--------------------------------------------------------------------------------


 

ATTACHMENT V
VACATION PAY SUMMARY

 

Name of employee: William C. P’Pool
HR ID: 5000822

 

Our records indicate that you are eligible for vacation pay as follows:

 

Banked vacation

-

—

 

 

 

 

 

Accrued vacation

-

—

 

 

 

 

 

Unused vacation

-

120 Hours

 

 

 

 

 

Total

-

120 Hours

 

 

Note:  With annual vacation eligibility of 4 weeks, projected additional
vacation to be accrued in 2015 by April 30,2015 Termination Date of 64 hours (16
hours per month X 4)

 

--------------------------------------------------------------------------------


 

ATTACHMENT VI
SUMMARY OF OUTSTANDING EQUITY AWARDS

 

Name of employee: William C. P’Pool
HR ID: 5000822

 

ATTACHED IS A CHART OF AWARDS AND VESTING AND EXERCISE PROVISIONS

 

--------------------------------------------------------------------------------